     Jennifer Braster
 1   Nevada Bar No. 9982
 2   NAYLOR & BRASTER
     1050 Indigo Drive, Suite 200
 3   Las Vegas, NV 89145
     Telephone: (702) 420-7000
 4   Facsimile: (702) 420-7001
     jbraster@nblawnv.com
 5
 6   FISHER ZUCKER LLC
     Jeffrey Zucker (admitted pro hac vice)
 7   jzucker@fisherzucker.com
     Frank A. Reino (admitted pro hac vice)
 8   freino@fisherzucker.com
     21 S. 21st Street
 9   Philadelphia, PA 19103
10   Telephone: (215) 825-3100

11   Attorneys for Defendant It’s Just Lunch International, LLC

12                          UNITED STATES DISTRICT COURT
13
                                      DISTRICT OF NEVADA
14
     IJL MIDWEST MILWAUKEE, LLC and               Case No. 2:19-CV-01006-APG-EYJ
15   SARA DARLING
16                            Plaintiffs,
17
                                 v.
18
     IT’S JUST LUNCH INTERNATIONAL,
19   LLC
20                           Defendant.
21
22                           STIPULATION AND ORDER
                       TO STAY CASE FOR PRIVATE MEDIATION
23
            IJL Midwest Milwaukee, LLC and Sara Darling (“Plaintiffs”) and It’s Just Lunch
24
25   International, LLC (“Defendant”), by and through their counsel of record, hereby submit

26
     this stipulation to stay this matter while the parties submit their dispute to private
 1
 2   mediation.

 3          In view of the forgoing, and in the interest of judicial economy, the undersigned

 4   counsel, with the authority of their respective clients, stipulate and agree to the following:
 5          1.      The parties will agree on the selection of a private mediator within 14 days
 6
     of August 23, 2019;
 7
            2.      The mediation will occur no less than 90 days from August 23, 2019;
 8
            3.      The mediation will be in-person and the following representatives from
 9
10   each party must be present: (a) Plaintiffs will be represented by Sara Darling, Scott Evert

11   and Scott Hagel; and (b) Defendant will be represented by Kenneth Johnson and Melissa

12   Brown;
13
            4.      Each of the parties will send the mediator confidential mediation
14
     statements, which mediation statements shall include a written settlement proposal, 14
15
     days before the scheduled mediation;
16
            5.      Counsel for the parties shall be available to respond to the chosen
17
18   mediator’s requests for additional information/documentation preceding the date of the

19   in-person mediation session; and
20
21
22
23
24
25
26
              6.     Unless otherwise ordered by the Court, this matter is stayed pending the
 1
 2   earlier of the chosen mediator’s declaration of an impasse, or two weeks following the

 3   date of the in-person mediation session.

 4   DADY & GARDNER, P.A.                             NAYLOR & BRASTER
 5
 6   By:       /s/ John D. Holland                    By:      /s/Jennifer Braster
 7   John D. Holland, (admitted pro hac vice)         Jennifer Braster
     5100 IDS Center                                  Nevada Bar No. 9982
 8   80 South 8th Street                              1050 Indigo Drive, Suite 200
     Minneapolis, MN 55402                            Las Vegas, NV 89145
 9   Telephone: (612) 359-3504                        Telephone: (702) 420-7000
     Attorneys for Plaintiffs,                        Attorneys for Defendant,
10
     IJL Midwest Milwaukee, LLC                       It’s Just Lunch International, LLC
11   and Sara Darling                                 Dated August 22, 2019
     Dated: August 22, 2019
12
     HOWARD & HOWARD ATTORNEYS PLLC                      FISHER ZUCKER LLC
13   Robert Hernquist, Nevada Bar No. 10616              Jeffrey Zucker (admitted pro hac vice)
     Matthew J. Kreutzer, Nevada Bar No. 8834            jzucker@fisherzucker.com
14
     3800 Howard Hughes Parkway, Suite 1000              Frank A. Reino (admitted pro hac vice)
15   Las Vegas, NV 89169                                 freino@fisherzucker.com
     Telephone: (702) 257-1483                           21 S. 21st Street
16   Facsimile: (702) 567-1568                           Philadelphia, PA 19103
                                                         Telephone: (215) 825-3100
17
18
19
20   IT IS SO ORDERED.
21
22            August 23, 2019
     Dated:                                              ______________________________
23                                                       Honorable Elayna J. Youchah
                                                         United States Magistrate Judge
24
25
26
